Citation Nr: 1416413	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-23 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hemorrhoids, to include fistula, claimed as secondary to service-connected Crohn's disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1990 to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2012, a travel board hearing was held before the undersigned in Waco, Texas.  A transcript of the hearing is associated with the Veteran's claims file.  

With respect to the Veteran's claim for service connection for hemorrhoids, the Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for hemorrhoids, the Board will broaden his claim under Clemons, to service connection for hemorrhoids, to include fistula, as secondary to service-connected Crohn's disease.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington D.C.  


REMAND

Although the Board sincerely regrets any additional delay, the issue of hemorrhoids, to include fistula, secondary to service-connected Crohn's disease must be remanded for further development.  

The Veteran asserts that he has hemorrhoids, to include fistula, secondary to his service-connected Crohn's disease.  In November 2009, the Veteran was afforded a VA examination to ascertain whether his hemorrhoids were caused by or aggravated by his service-connected Crohn's disease.  However, the examination was restricted to hemorrhoids, and the examiner only provided an opinion as to hemorrhoids.  A VA examination needs to be scheduled to ascertain whether the Veteran's hemorrhoids, to include fistula, were caused by or aggravated by his service-connected Crohn's disease.  Since the examination did not encompass the full scope of the Veteran's claim, hemorrhoids, to include fistula, the examination is incomplete.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided another VA examination before a new examiner in order to determine whether hemorrhoids, to include fistula, was caused by or aggravated by service-connected Crohn's disease.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any relevant records of VA and private treatment since November 2009 and associate such with the claims file.  

2.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him, to determine whether any hemorrhoids and/or fistula are causally related to or aggravated by the Veteran's service-connected Crohn's disease.  The examiner is asked to provide an opinion as to whether hemorrhoids and/or fistula is at least as likely as not (50 percent or greater probability) caused or aggravated by his service-connected Crohn's disease.  The examiner must provide a complete rationale for any opinion rendered.  

3.  Then adjudicate the claim for entitlement to service connection for hemorrhoids, to include fistula, as secondary to the Veteran's service-connected Crohn's disease.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case, provided an appropriate period of time for response, and the claims file should thereafter be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



